DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending.
Claims 3-6 are withdrawn from consideration.
Claims 1-2 are examined as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the valve seat" in lines is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitation “the valve seat” is interpreted to be the valve sheet.

The limitation “the laser beam passes through a first irradiation locus and a second irradiation locus” is indefinite. It is unclear how the laser beam can pass through two irradiation locus, wherein each of the irradiation locus is the moving path of the laser beam. How can a laser beam pass through two moving path that it is going the move?
For the purpose of examination, the limitation “the laser beam passes through a first irradiation locus and a second irradiation locus” is interpreted to be the laser beam moves from a first irradiation locus to a second irradiation locus.

Regarding claim 2, the claim is rejected due to its dependency of an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda (JP 2017070972A) (previously cited).
Regarding claim 1, Eda teaches a laser clad-welding method (see para.[0001] of the translation “The present invention relates to a laser overlay method, and more particularly to a laser overlay method for valve seats”) comprising: 

    PNG
    media_image1.png
    536
    441
    media_image1.png
    Greyscale

a first process of forming, in a blank of a cylinder head (cylinder head rough shape member 10; fig.1) in which a hemispherical combustion chamber (combustion chamber 11) is formed and a first port hole (intake port 12) and a second port hole (exhaust port 13) are radially formed in the combustion chamber (combustion chamber 11) [Examiner’s note: the combustion chamber and port holes are formed before the laser clad-welding method, therefore the combustion chamber and port holes are not further define this active step.], an annular first countersunk groove (counterbore groove 15 around intake port 12) along an outer circumference of the first port hole (intake port 12) and an annular second countersunk groove (counterbore groove 15 around exhaust port 13) along an outer circumference of the second port hole (exhaust port 13), the first port hole (intake port 12) and the second port hole (exhaust port 13) being adjacent to each other via a partitioning wall (partitioning wall; see the annotation of fig.1); and 

    PNG
    media_image2.png
    316
    415
    media_image2.png
    Greyscale

a second process of forming a cladding layer (overlay layer 16; fig.2) for a valve sheet by making a central axis of a processed part of the first countersunk groove coincide with a rotational axis of a laser torch (laser processing head 20) for irradiating a laser beam (see figs.1-2 the central axis of the hole of the groove coincide with the rotation al axis of laser torch), and irradiating the laser beam to the first countersunk groove while feeding metal powder to the first countersunk groove (See para.[0017] of the translation “Inside the counterbore groove 15, the metal powder 21 is melted by the laser beam 22, and the molten pool (not shown) obtained from the melted metal powder 21 is solidified to form the overlay layer 16 for the valve seat. Will be done.”),
wherein, the second process, the laser torch is moved so that the laser beam passes through a first irradiation locus and a second irradiation locus (As shown in figure 1, Eda teaches the laser processing head 20  is configured to rotate and move in order to process multiple grooves in different ports in different chambers. It is inherent that the laser processing head is moved from one port (first locus) to another port (second locus).) , 
the first irradiation locus is on a side of the partitioning wall in the first countersunk groove and in a region where the partitioning wall is not melted by the laser beam, the second irradiation locus is on a side of the outer circumference of the combustion chamber in the first countersunk groove and in a region where a prescribed processing allowance is ensured with respect to a target interface of an interface of the welding layer formed by the laser beam, [Examiner’s note: As discussed above, the laser beam is moved to different paths in different multiple ports in multiple chambers during the processing. the laser beam is configured to be moved to a first locus that is on a side of the partitioning wall in the first countersunk groove and a second locus that is on a side of the outer circumference of the combustion chamber in the first countersunk groove as shown in figures 1-2 of Eda.] and 
the valve seat (overlay layer 16) has the target interface (See fig.2) where the prescribed processing allowance is removed from the interface of the welding layer by a finishing-process after the second process [Examiner’s note: This limitation clearly states it relate to a finishing-process that not in the first and the second process. Therefore the limitation does not further limit the first process and the second process of the method.]

Regarding claim 2, Eda teaches the laser torch (laser processing head 20) is moved so that an irradiation locus of the laser beam between the first irradiation locus and the second irradiation locus becomes linear when viewed from a top surface of the blank of the cylinder head  (As discussed in claim 1, Eda teaches the laser processing head 20  is configured to rotate and move in order to process multiple grooves in different ports. It is inherent that the laser processing head is moved from one port (first locus) to another port (second locus).)

Response to Arguments
With respect to the claim rejection under 35 U.S.C. 112 (b), applicant amended claim 1 filed on 08/10/2022, which overcome the rejection. Therefore, the claim rejections under 35 U.S.C. 112 (b) are withdrawn. However, new 112 (b) rejection has raised due to the claim amendment.

With respect to the claim rejection under 35 USC 102, applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Applicant argues “Eda fails to disclose that, in the second process, the laser torch is moved so that the laser beam passes through a first irradiation locus and a second irradiation locus, the first irradiation locus is on a side of the partitioning wall in the first countersunk groove and in a region where the partitioning wall is not melted by the laser beam, the second irradiation locus is on a side of the outer circumference of the combustion chamber in the first countersunk groove and in a region where a prescribed processing allowance is ensured with respect to a target interface of an interface of the welding layer formed by the laser beam. Moreover, Eda does not teach that the valve seat has the target interface where the prescribed processing allowance is removed from the interface of the welding layer by a finishing-process after the second process.”
Examiner respectfully disagree. First, the limitation “the laser beam passes through a first irradiation locus and a second irradiation locus” is indefinite as shown above.  Second, Eda teaches the laser processing head 20 is configured to process multiple ports in multiple chambers 11, and the laser processing head 20 configured to rotate and move in order to achieve the processing goal. It is inherent that the laser processing head is moved to first locus that is on a side of the partitioning wall in the first countersunk groove and a second locus that is on a side of the outer circumference of the combustion chamber in the first countersunk groove as shown in figures 1-2 of Eda. Third, the limitation “the valve seat has the target interface where the prescribed processing allowance is removed from the interface of the welding layer by a finishing-process after the second process” is indefinite as shown above and it cleanly states the limitation does not further define to the first process and the second process of the method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761